Exhibit 10.17 SECOND AMENDMENT OF EMPLOYMENT AGREEMENT WHEREAS, OTELCO INC. (the “Company”), as successor to Mid-Maine Communications, Inc., has previously entered into an Employment Agreement (the “Agreement”), dated as of July 3, 2006, with Nicholas A. Winchester (the “Employee”), as amended on December 31, 2008, setting forth the terms and conditions of the Employee’s employment with the Company; and WHEREAS, the Company and the Employee desire to amend certain provisions of the Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Agreement is hereby amended as follows: Base Salary.Effective January1, 2011, Section3(c)(i) of the Agreement is hereby amended and restated in its entirety as follows: (i)Base Salary.During the Employment Period, the Employee shall receive an annual base salary of $200,000, subject to increase by the Board, which annual base salary shall be further subject to annual increase by an amount equal to at least the increase in the cost of living, if any, between the date of the immediately preceding increase and the date of each such adjustment, based upon the Consumer Price Index for Urban Consumers, or, if that index is discontinued, a similar index prepared by a department or agency of the United States government (as so increased and adjusted, the “Annual Base Salary”).The Annual Base Salary shall be paid in accordance with the customary payroll practices of the Company, subject to withholding and other payroll taxes. Bonus.Effective January1, 2011, Section3(c)(ii) of the Agreement is hereby amended and restated in its entirety as follows: (ii)Bonus.For each fiscal year during the Employment Period, the Employee will be entitled to receive a bonus (the “Bonus”).The Bonus shall be based upon Otelco achieving operating and/or financial goals to be established by the Board or any duly appointed committee thereof in good faith, in its sole discretion. SAVINGS CLAUSE.Save and except as herein expressly amended, the Agreement shall continue in full force and effect. March4, 2011 OTELCO INC. By: /s/ Curtis L. Garner, Jr. Name:Curtis L. Garner, Jr. Title:Chief Financial Officer /s/ Nicholas A. Winchester Nicholas A. Winchester
